      Case 1:20-cv-00041-SPB Document 5 Filed 04/15/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RONALD SATISH EMRIT,                                 )
    Plaintiff                                        )
                                                     )
vs.                                                  )      C.A.No. 1:20-CV-41
                                                     )
FEDERAL BUREAU OF INVESTIGATION,                     )      District Judge Baxter
    Defendant.                                       )


                                 MEMORANDUM OPINION



       Pending here is Plaintiff’s motion seeking leave to proceed in forma pauperis. ECF No. 1.



Procedural History

       On February 20, 2020, Plaintiff Ronald Satish Emrit, acting pro se, filed a motion seeking

leave to proceed in forma pauperis along with a complaint. ECF No. 1. Soon after, and while the

motion remained pending, Plaintiff filed an Amended Complaint. ECF No. 2. As part of the

screening process on a motion for in forma pauperis status, the Court must review both

complaints.



Standards of Review

       This Court has discretion to dismiss frivolous or malicious in forma pauperis complaints

under 28 U.S.C. § 1915(d). Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989). The U.S.

Supreme Court has instructed that § 1915 provides the Court with the authority “... to dismiss a

claim based on an indisputably meritless theory, but also the unusual power to pierce the veil of

the complaint’s factual allegations and dismiss those claims whose factual contentions are clearly

                                                1
       Case 1:20-cv-00041-SPB Document 5 Filed 04/15/20 Page 2 of 7



baseless.” Neitzke v. Williams, 490 U.S. 319, 327 (1989). In fact, the statute not only empowers

the court to screen out frivolous cases before the complaint is served, it encourages it. Roman v.

Jeffes, 904 F.2d 192, 195-96 (3d Cir. 1990).

        Evaluating motions to proceed in forma pauperis under 28 U.S.C. § 1915 is a two-step

process. See id. at 194 n.1. “First, the district court evaluates a litigant's financial status and

determines whether (s)he is eligible to proceed in forma pauperis under § 1915(a). Second the

court assesses the complaint under [§ 1915(e)(2)] to determine whether it is frivolous.” Id.

(internal citation omitted). So only after the district court grants the request to proceed in forma

pauperis may it dismiss the complaint as legally frivolous. See Jackson v. Brown, 460 Fed. Appx

77, 79 n.2 (3d Cir. 2012) (“As a procedural matter, therefore, the District Court should have

addressed Jackson's [in forma pauperis] motion before dismissing the complaint as frivolous,

rather than deny the [in forma pauperis] motion as moot after dismissal.”); Spuck v. Fredric, 414

Fed.Appx 358, 359 (3d Cir.2011) (“When a complaint is submitted along with an [in forma

pauperis] application, the complaint is not deemed filed unless and until [in forma pauperis]

status is granted. [ ... ] in that situation, the District Court must first rule on the [in forma

pauperis] application and, only if it grants the application, proceed to determine whether the

complaint should be dismissed under 28 U.S.C. § 1915(e)(2)(B).”).

        The legal standard for dismissing a complaint for failure to state a claim pursuant to §

1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). See Tourscher v. McCullough, 184 F.3d

236, 240 (3d Cir. 1999). However, before dismissing a complaint or claims for failure to state a

claim upon which relief may be granted under the screening provisions of either of these two



                                                    2
       Case 1:20-cv-00041-SPB Document 5 Filed 04/15/20 Page 3 of 7



statutes, a court must grant the plaintiff leave to amend his complaint, unless amendment would

be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

          In reviewing a pro se plaintiff's complaint, the court must accept all factual allegations in

the complaint as true and take them in the light most favorable to the pro se plaintiff. See

Erickson v. Pardus, 551 U.S. 89, 93 (2007); Phillips v. County of Allegheny, 515 F.3d 224, 229

(3d Cir. 2008). A complaint must be dismissed if it does not allege “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 556 (2007). The

court need not accept inferences drawn by the plaintiff if they are unsupported by the facts as

explained in the complaint. See California Pub. Employee Ret. Sys. v. The Chubb Corp., 394

F.3d 126, 143 (3d Cir. 2004) (internal citation omitted).

          Finally, a court must employ less stringent standards when considering pro se pleadings

than when judging the work product of an attorney. Haines v. Kerner, 404 U.S. 519, 520-521

(1972). When presented with a pro se complaint, the court should construe the complaint

liberally and draw fair inferences from what is not alleged as well as from what is alleged.

Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003). See also Nami v. Fauver, 82 F.3d 63, 65

(3d Cir. 1996) (“Since this is a § 1983 action, the [pro se] plaintiffs are entitled to relief if their

complaint sufficiently alleges deprivation of any right secured by the Constitution.”). Despite

this liberality, pro se litigants are not relieved of their obligation to allege sufficient facts to

support a cognizable legal claim. Here, Plaintiff alleges that he attended law school. See ECF

No. 1-1, ¶ 15. Plaintiff is not relieved of the obligation to allege facts sufficient to state his legal

claims.




                                                    3
        Case 1:20-cv-00041-SPB Document 5 Filed 04/15/20 Page 4 of 7



Assessment of Plaintiff's motion for leave to proceed in forma pauperis

        In his motion, Plaintiff states that he is unable to pay the filing fee associated with this

case. Based on this averment, I find that Plaintiff is without sufficient funds to pay the costs and

fees of the proceedings, and therefore his motion for leave to proceed in forma pauperis will be

granted.



Assessment of Plaintiff’s Original and Amended Complaints

        In both his Original and his Amended Complaints, Plaintiff has named a single

Defendant: The Federal Bureau of Investigation. The Original Complaint is thirty-seven pages in

length and has over one hundred separate numbered paragraphs. Plaintiff states that he is a

resident of Nevada with a mailing address in Florida. Plaintiff claims that this Court has proper

jurisdiction based on both federal question and diversity. However, Plaintiff provides no facts

that describe activity within the Western District of Pennsylvania. Plaintiff also claims that venue

is appropriate in this District but provides no facts to support his claim in this regard. Plaintiff’s

Original Complaint provides a lengthy factual narrative which begins in the 1990s. Plaintiff lists

nine separate causes of action 1 all of which are based on alleged “racial profiling” by the FBI in

2001.

        Plaintiff’s Original Complaint is deficient in several regards. There are no facts alleged to

support venue. Plaintiff does not explain when or where he was racially profiled or how he has

suffered an injury.


1
 Plaintiff claims that Defendant has violated his constitutional rights under the Equal Protection
Clause, the Due Process Clause, the Privileges and Immunities Clause, his statutory rights under
42 U.S.C. § 1983, Title VII, and the ADA, as well as state law claims of negligence, intentional
infliction of emotional distress, and invasion of privacy. See ECF No. 1-1.
                                                   4
      Case 1:20-cv-00041-SPB Document 5 Filed 04/15/20 Page 5 of 7



       While Plaintiff’s Amended Complaint is more succinct 2, it sets forth more generally all

of the legal claims from the Original Complaint and adds two more claims. 3 First, Plaintiff


2
 While the Court appreciates its relative brevity, the Amended Complaint does not list separate
legal counts as in the Original Complaint.
3
 As relief, Plaintiff seeks: [A] remedy at law in the form of a judgment in the amount of $80,000
(eighty thousand dollars). This remedy at law would be appropriate considering the fact that the
sole Defendant the FBI has committed the wrongful institution of legal proceeding/malicious
prosecution, gross negligence, the intentional infliction of emotional distress, and invasion of
privacy through ‘intrusion upon seclusion’ and ‘false light.’ Moreover, the sold Defendant FBI
has committed a violation of the following ‘black letter law’ provisions of federal law: 42 U.S.C.
Section 1983, Title VII of the Civil Rights Act of 1964, and the Americans with Disabilities act
of 1990. Furthermore, the sole Defendant FBI 9acting on behalf of the executive branch of the
federal government and the Department of Justice) has violated the Equal Protection Clause and
the Due Process Clause of the Fifth and Fourteenth Amendments to the U.S. Constitution in
addition to having violated the Privileges and Immunities Clause of Article IV, Section 2, Clause
1 of the U.S. Constitution, the Fourth Amendment rights to a ‘reasonable expectation of privacy’
(see Katz v. United States, supra) and perhaps involving a broad assertion and interpretation of
the Eighth Amendment right to be free from cruel and unusual punishment. In asserting this
prayer for relief, Plaintiff states, avers¸ and alleges the following:
        (A) The remedy at law in the form of a judgment in the amount of $80,000 (eighty
            thousand dollars) would also be appropriately considered to be punitive,
            compensatory, treble, actual, presumed, and special damages for Defendants’
            commission of the wrongful institution of legal proceedings/malicious prosecution,
            negligence (or negligence per se) in addition to a violation of the following ‘black
            letter law’ provisions of federal law: 42 U.S.C. Section 1983, Title VII of the Civil
            Rights Act of 1964, and the Americans with Disabilities act of 1990.
        (B) The remedy at law in the form of a judgment in the amount of $80,000 would also be
            considered appropriate given that it has been proved that the sole Defendant the FBI
            has violated the Plaintiff’s rights with regards to the Equal Protection Clause and the
            Due Process Clause (inherent from the Fifth and Fourteenth Amendments) and the
            Privileges and Immunities Clause (of Article IV, Section 2, clause 1) in addition to
            the Fourth Amendment right to a reasonable expectation of privacy and perhaps the
            Eighth Amendment right to be free from cruel and unusual punishment.
        (C) The Plaintiff is also requesting the equitable remedy of an injunction or specific
            performance mandating that the Defendant FBI have to cease and desist conducting
            surveillance and or COINTELPRO on the Plaintiff given that he is a Catholic,
            African-American from Washington, D.C. who was merely an intern and or an
            apprentice at NIH/NHLBI/Division of Hematology (under Dr. Cynthia Dunbar and
            Dr. john Tisdale) and that the Plaintiff is not a Middle Eastern, Arab, or Muslim from
            a foreign country such as Saudi Arabia, Qatar, Iraq, Syria, Iran, Oman, and is
            certainly not involved in any crisis involving Houthis who are involved in a conflict
            between Saudi Arabia and Iran and is not associated with the Palestinian Liberation
                                                 5
       Case 1:20-cv-00041-SPB Document 5 Filed 04/15/20 Page 6 of 7



alleges that he has been restricted from appearing on the ballot in the primary and general

elections, presumably in Pennsylvania 4. Plaintiff provides no further factual allegations as to this

claim and provides no details about how the FBI thwarted his appearance on the ballot. Second,

Plaintiff alleges that the FBI is liable for the torts of malicious prosecution and wrongful

institution of legal proceedings based on racial profiling. Again, the facts that Plaintiff has

provided in support of this claim are scant. Both torts require the institution of some legal

proceeding and Plaintiff has not identified any such proceeding. For these reasons, the Amended

Complaint is deficient and fails to state a claim upon which relief could be granted.

       The final inquiry is whether the dismissal of Plaintiff’s claims is with or without

prejudice and whether to grant him leave to amend his claims. Leave to amend is appropriate

unless an amendment would be inequitable or futile. See Fed.R.Civ.P. 15. For the reasons

previously expressed, the Court finds that leave to amend any of Plaintiff’s claims would be




           Organization (PLO) led by Mahmoud Abbas or any similar organizations such as
           Hezbollah or Hamas.
       (D) With regards to the Plaintiff requesting the equitable remedy of an injunction or
           specific performance mandating that the Defendant FBI have to cease and desist
           conducting surveillance and/or COINTELPRO on the Plaintiff given that he is a
           Catholic, African-American from Washington, D.C. who was merely an inter and/or
           an apprentice at NIH/NHLBI/Division of Hematology (under Dr. Cynthia Dunbar and
           Dr. John Tisdale), the court should take judicial notice that even though the Plaintiff
           does not mind the prospect of being an intelligence subject with at least one American
           intelligence agency, the whole idea that a FISA warrant should be issued against
           Plaintiff is preposterous given that the Plaintiff no longer has a Cuban fiancé named
           Rachel Garcia or Magna Gargallo Perez and also because neither Rachel Garcia or
           Magna Gargallo Perez are intelligence assets for CIA, DIA, NSA, etc. (indicating that
           they are merely normal civilians who had to endure the intense restrictions of the
           Cuban government of Fidel and now Raul Castro).
4
 Plaintiff explains that he was a candidate for President of the United States in 2016, is a
candidate today, and plans to be a candidate in 2024.
                                                  6
      Case 1:20-cv-00041-SPB Document 5 Filed 04/15/20 Page 7 of 7



futile. To summarize, Plaintiff has already made two attempts to state a claim upon which relief

could be granted and both attempts have been inadequate.

       Plaintiff’s case will be dismissed for failure to state a claim and the dismissal shall be

with prejudice. An appropriate Order follows.




                                                 7
